           Case 1:20-cv-03179-AJN Document 23 Filed 07/02/20 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7441

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         manishasheth@quinnemanuel.com



July 2, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

        Re:       Yang v. The Bank of New York Mellon Corporation et al. (Case No. 1:20-cv-
                  03179: Plaintiff’s Notice of Intent to Amend Complaint

Dear Judge Nathan:

         We represent Plaintiff John (“Jack”) Yang in the above-captioned action. We write in
response to the Court’s Order, dated June 25, 2020, and in accordance with Rule 3F of this Court’s
Individual Practices in Civil Cases, to inform the Court and Defendants that Plaintiff intends to
file an amended complaint and will do so no later than July 13, 2020.

        Thank you for Your Honor’s consideration of this submission.

                                                                 Respectfully submitted,

                                                                 /s/ Manisha M. Sheth
                                                                 Manisha M. Sheth


Cc:     Counsel of record




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
